         Case 18-18039-amc     Doc 6       Filed 12/04/18 Entered 12/04/18 19:13:47   Desc Main
                                           Document      Page 1 of 8




                              UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF PENNSYLVANIA
                                    PHILADELPHIA DIVISION

IN RE:        NICOLE R. SCOTT                :           CASE NO.:


      Debtor(s)                              :           CHAPTER 13

                                             CHAPTER 13 PLAN



X Original
 ________ Amended


Date: December 1, 2018

                           THE DEBTOR HAS FILED FOR RELIEF UNDER
                            CHAPTER 13 OF THE BANKRUPTCY CODE

                                 YOUR RIGHTS WILL BE AFFECTED

You should have received from the court a separate Notice of the Hearing on Confirmation of Plan,
which contains the date of the confirmation hearing on the Plan proposed by the Debtor. This
document is the actual Plan proposed by the Debtor to adjust debts. You should read these papers
carefully and discuss them with your attorney. ANYONE WHO WISHES TO OPPOSE ANY
PROVISION OF THIS PLAN MUST FILE A WRITTEN OBJECTION in accordance with Bankruptcy
Rule 3015 and Local Rule 3015-5. This Plan may be confirmed and become binding, unless a
written objection is filed.

                IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
               MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                            NOTICE OF MEETING OF CREDITORS.

Part 1: Bankruptcy Rule 3015.1 Disclosures


 Plan contains non-standard or additional provisions – see Part 9
 Plan limits the amount of secured claim(s) based on value of collateral
 Plan avoids a security interest or lien
      Case 18-18039-amc         Doc 6   Filed 12/04/18 Entered 12/04/18 19:13:47       Desc Main
                                        Document      Page 2 of 8



Part 2: Payment and Length of Plan


      § 2(a)(1) Initial Plan:
             Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $6,300.00
             Debtor shall pay the Trustee $175.00 per month for thirty-six (36) months; and Debtor
      shall pay the Trustee $ _________ per month for ____ months.
Other changes in the scheduled plan payment are set forth in § 2(d)

      § 2(a)(2) Amended Plan:
      Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $______________

      The Plan payments by Debtor shall consists of the total amount previously paid ($_______)
      added to the new monthly Plan payments in the amount of $_________ beginning _____
      ___________(date) for _____months.
Other changes in the scheduled plan payments are set forth in § 2(d)

        § 2(b) Debtor shall make plan payments to the Trustee from the following sources in addition
to future wages (Describe source, amount and date when funds are available, if known):

      § 2(c) Use of real property to satisfy plan obligations:
              Sale of real property
             See § 7(c) below for detailed description

             X Loan modification with respect to mortgage encumbering property:
             See § 7(d) below for detailed description

      § 2(d) Other information that may be important relating to the payment and length of Plan:


Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


      § 3(a) Except as provided in § 3(b) below, all allowed priority claims will be paid in full
unless the creditor agrees otherwise:

Creditor                        Type of Priority                 Estimated Amount to be Paid
Rex J. Roldan, Esquire          Debtor's counsel fees            $3,210.00

       § 3(b) Domestic Support obligations assigned or owed to a governmental unit and paid
less than full amount.

      X None. If “None” is checked, the rest of § 3(b) need not be completed.
       Case 18-18039-amc        Doc 6   Filed 12/04/18 Entered 12/04/18 19:13:47        Desc Main
                                        Document      Page 3 of 8




        The allowed priority claims listed below are based on a domestic support obligation that has
been assigned to or is owed to a governmental unit and will be paid less than the full amount of the
claim. This plan provision requires that payments in § 2(a) be for a term of 60 months; see 11 U.S.C.
§ 1322(a)(4).

Name of Creditor                                Amount of Claim to be Paid




Part 4: Secured Claims


       § 4(a) Curing Default and Maintaining Payments
       X None. If “None” is checked, the rest of § 4(a) need not be completed.

       The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition
arrearages; and, Debtor shall pay directly to creditor monthly obligations falling due after the
bankruptcy filing.

Creditor       Description of   Regular         Estimated      Interest Rate   Amount to be
               Secured          Monthly         Arrearage      on Arrearage,   Paid to
               Property and     Payment to be                  if applicable   Creditor by
               Address, if      paid directly                                  the Trustee
               real property    to
                                creditor by
                                Debtor



      § 4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or Pre-
Confirmation Determination of the Amount, Extent or Validity of the Claim
      X None. If “None” is checked, the rest of § 4(b) need not be completed.
        (1) Allowed secured claims listed below shall be paid in full and their liens retained
until completion of payments under the plan.

       (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will be filed
to determine the amount, extent or validity of the allowed secured claim and the court will make its
determination prior to the confirmation hearing.

      (3) Any amounts determined to be allowed unsecured claims will be treated either: (A) as a
general unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part 3, as
determined by the court.

      (4) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
       Case 18-18039-amc        Doc 6     Filed 12/04/18 Entered 12/04/18 19:13:47              Desc Main
                                          Document      Page 4 of 8


included a different interest rate or amount for “present value” interest in its proof of claim, the court
will determine the present value interest rate and amount at the confirmation hearing.

      (5) Upon completion of the Plan, payments made under this section satisfy the allowed
secured claim and release the corresponding lien.

Name of          Description of    Allowed            Present            Dollar           Total
Creditor         Secured           Secured            Value              Amount           Amount to
                 Property          Claim              Interest           of Present       be paid
                 and Address,                         Rate               Value Interest
                 if real
                 property


       § 4(c) Allowed secured claims to be paid in full that are excluded from 11 U.S.C. § 506
       X None. If “None” is checked, the rest of § 4(c) need not be completed.

       The claims below were either (1) incurred within 910 days before the petition date and secured
by a purchase money security interest in a motor vehicle acquired for the personal use of the
debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money security
interest in any other thing of value.

      (1) The allowed secured claims listed below shall be paid in full and their liens retained until
completion of payments under the plan.

        (2) In addition to payment of the allowed secured claim, “present value” interest pursuant to 11
U.S.C. § 1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed below. If the claimant
included a different interest rate or amount for “present value” interest in its proof of claim, the court
will determine the present value interest rate and amount at the confirmation hearing.

Name of Creditor      Collateral              Amount of Claim        Present Value          Estimated total
                                                                     Interest               payments
                                                                     %                      $
                                                                     %                      $

       § 4(d) Surrender
       X None. If “None” is checked, the rest of § 4(d) need not be completed.

       (1) Debtor elects to surrender the secured property listed below that secures the creditor’s claim.

       (2) The automatic stay under 11 U.S.C. § 362(a) with respect to the secured property terminates upon
confirmation of the Plan.

       (3) The Trustee shall make no payments to the creditors listed below on their secured claims.
      Case 18-18039-amc      Doc 6    Filed 12/04/18 Entered 12/04/18 19:13:47      Desc Main
                                      Document      Page 5 of 8


Creditor                                              Secured Property



Part 5: Unsecured Claims



      § 5(a) Specifically Classified Allowed Unsecured Non-Priority Claims
      X None. If “None” is checked, the rest of § 5(a) need not be completed.

Creditor             Basis for Separate   Treatment             Amount of Claim    Amount to be Paid
                     Classification




      § 5(b) All Other Timely Filed, Allowed General Unsecured Claims

      (1) Liquidation Test (check one box)

            X All Debtor(s) property is claimed as exempt.

              Debtor(s) has non-exempt property valued at $ for purposes of § 1325(a)(4)

      (2) Funding: § 5(b) claims to be paid as follows (check one box):

            X Pro rata
              100%
              Other (Describe)

Part 6: Executory Contracts & Unexpired Leases


      X None. If “None” is checked, the rest of § 6 need not be completed.

Creditor                          Nature of Contract or Lease         Treatment by Debtor Pursuant
                                                                      §365(b)
       Case 18-18039-amc       Doc 6    Filed 12/04/18 Entered 12/04/18 19:13:47         Desc Main
                                        Document      Page 6 of 8



Part 7: Other Provisions


       § 7(a) General Principles Applicable to The Plan

       (1) Vesting of Property of the Estate (check one box)
               Upon confirmation
               Upon discharge

       (2) Unless otherwise ordered by the court, the amount of a creditor’s claim listed in its proof of
claim controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3) Post-petition contractual payments under § 1322(b)(5) and adequate protection payments
under § 1326(a)(1)(B),(C) shall be disbursed to the creditors by the Debtor directly. All other
disbursements to creditors shall be made by the Trustee.

       (4) If Debtor is successful in obtaining a recovery in a personal injury or other litigation in which
Debtor is the plaintiff, before the completion of plan payments, any such recovery in excess of any
applicable exemption will be paid to the Trustee as a special Plan payment to the extent necessary to
pay priority and general unsecured creditors, or as agreed by the Debtor and the Trustee and
approved by the court.

      § 7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in Debtor’s
Principal Residence

      (1) Apply the payments received from the Trustee on the pre-petition arrearage, if any, only to
such arrearage.

      (2) Apply the post-petition monthly mortgage payments made by the Debtor to the post-petition
mortgage obligations as provided for by the terms of the underlying mortgage note.

        (3) Treat the pre-petition arrearage as contractually current upon confirmation for the Plan for
the sole purpose of precluding the imposition of late payment charges or other default-related fees
and services based on the pre-petition default or default(s). Late charges may be assessed on post-
petition payments as provided by the terms of the mortgage and note.

       (4) If a secured creditor with a security interest in the Debtor’s property sent regular statements
to the Debtor pre-petition, and the Debtor provides for payments of that claim directly to the creditor in
the Plan, the holder of the claims shall resume sending customary monthly statements.

       (5) If a secured creditor with a security interest in the Debtor’s property provided the Debtor
with coupon books for payments prior to the filing of the petition, upon request, the creditor shall
forward post-petition coupon book(s) to the Debtor af ter this case has been filed.

     (6) Debtor waives any violation of stay claim arising from the sending of statements and
coupon books as set forth above.
         Case 18-18039-amc      Doc 6   Filed 12/04/18 Entered 12/04/18 19:13:47         Desc Main
                                        Document      Page 7 of 8


         § 7(c) Sale of Real Property
         X None. If “None” is checked, the rest of § 7(c) need not be completed.

       (1) Closing for the sale of _______________________(the “Real Property ”) shall be completed
within months of the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise
agreed by the parties or provided by the Court, each allowed claim secured by the Real Property will
be paid in full under §4(b)(1) of the Plan at the closing (“Closing Date”).

         (2) The Real Property will be marketed for sale in the following manner and on the following
terms:

        (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at
settlement all customary closing expenses and all liens and encumbrances, including all § 4(b)
claims, as may be necessary to convey good and marketable title to the purchaser. However, nothing
in this Plan shall preclude the Debtor from seeking court approval of the sale of the property free and
clear of liens and encumbrances pursuant to 11 U.S.C. §363(f), either prior to or after confirmation of
the Plan, if, in the Debtor’s judgment, such approval is necessary or in order to convey insurable title
or is otherwise reasonably necessary under the circumstances to implement this Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within 24 hours
of the Closing Date.

       (5) In the event that a sale of the Real Property has not been consummated by the expiration
of the Sale Deadline:

         § 7(d) Loan Modification
         None. If “None” is checked, the rest of § 7(d) need not be completed.

       (1) Debtor shall pursue a loan modification directly with or its successor in interest or its current
servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the secured arrearage
claim.

       (2) During the modification application process, Debtor shall make adequate protection
payments directly to Mortgage Lender in the amount of $508.00 per month, which represents the
regular monthly mortgage payment(describe basis of adequate protection payment). Debtor shall
remit the adequate protection payments directly to the Mortgage Lender.

      (3) If the modification is not approved by June 30, 2019 (date), Debtor shall either (A) file an
amended Plan to otherwise provide for the allowed claim of the Mortgage Lender; or (B) Mortgage
Lender may seek relief from the automatic stay with regard to the collateral and Debtor will not
oppose it.
       Case 18-18039-amc       Doc 6    Filed 12/04/18 Entered 12/04/18 19:13:47         Desc Main
                                        Document      Page 8 of 8



Part 8: Order of Distribution


The order of distribution of Plan payments will be as follows:

       Level 1: Trustee Commissions*
       Level 2: Domestic Support Obligations
       Level 3: Adequate Protection Payments
       Level 4: Debtor’s attorney’s fees
       Level 5: Priority claims, pro rata
       Level 6: Secured claims, pro rata
       Level 7: Specially classified unsecured claims
       Level 8: General unsecured claims
       Level 9: Untimely filed, allowed general unsecured claims

*Percentage fees payable to the standing trustee w ill be paid at the rate fixed by the United States
Trusteenot to exceed ten (10) percent.

Part 9: Non Standard or Additional Plan Provisions


 None. If “None” is checked, the rest of § 9 need not be completed.

       The secured claim of Bridgecrest Acceptance Corp. will be unaffected by the Plan and
       debtor shall continue to make monthly payments directly to said creditor.

Part 10: Signatures

        Under Bankruptcy Rule 3015(c), nonstandard or additional plan provisions are required to be
set forth in Part 9 of the Plan. Such Plan provisions will be effective only if the applicable box in Part 1
of this Plan is checked. Any nonstandard or additional provisions set out other than in Part 9 of the
Plan are VOID. By signing below, attorney for Debtor(s) or unrepresented Debtor(s) certifies that this
Plan contains no nonstandard or additional provisions other than those in Part 9 of the Plan.

Date: December 1, 2018
                                                                 /s/ Rex J. Roldan
                                                                Rex J. Roldan, Esquire
                                                                Attorney for Debtor
